DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 was filed after the mailing date of the Notice of Allowance on 04/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This Examiner’s Amendment is previously presented in the Notice of Allowance on 04/07/2021.
The application has been amended as follows (to fix informalities):
Claim 1, line 2, replace “the form” with --a form--.
Claim 1, line 5, replace “the form” with --a form--.
Claim 1, line 6, replace “its” with --a--.
Claim 1, line 6, delete “plane”.
Claim 1, line 7, replace “the area” with --an area--.
Claim 1, line 7, replace “the contact” with --a contact--.
Claim 1, line 10, after “integrated with” delete “the”.
Claim 1, line 12, replace “surface” with --wall--.
Claim 1, line 12, replace “the bushings” with --the two bushings--.
Claim 1, line 14, replace “the shape” with --a shape--.
Claim 2, line 3, replace “the shape” with --a shape--.
Claim 2, line 3, replace “the upper” with --an upper--.
Claim 2, line 4, before “element in a plane” add --central--.
Claim 2, line 4, replace “the longitudinal” with --a longitudinal--.

Claim 2, lines 4-5, replace “the middle” with --a middle--.
Claim 2, line 5, delete “its length „L”.” and add --a length “L” of the central element.--.
Claim 3, line 2, after “wherein” delete “the”.
Claim 3, line 3, replace “walls” with --wall--.
Claim 3, line 3, replace “the shape” with --a shape--.
Claim 4, line 4, replace “the bottom” with --a bottom--.
Claim 4, line 4, replace “they” with --the circumferential sheds, the side sheds and the circumferential top shed--.
Claim 4, line 5, replace “„S”” with --“S”--.
Claim 4, line 5, replace “„P1”, „P2”” with --“P1”, “P2”--.
Claim 5, line 2, after “wherein” delete “the”.
Claim 5, line 2, replace “the bushings” with --the two bushings--.
Claim 5, line 3, after “parallel to” delete “the”.
Claim 5, line 4, before “walls to” delete “the”.
Claim 5, line 5, replace “the bottom” with --a bottom--.
Claim 6, line 2, delete “high voltage”.
Claim 6, line 2, before “bushings” add --two--.
Claim 6, line 2, delete “their”.
Claim 6, line 3, replace “bottom part” with --bottom parts--.
Claim 6, line 3, replace “the shape” with --a shape--.
Claim 6, line 4, before “corresponds” delete “shape”.

Claim 7, line 3, replace “the bushings” with --the two bushings--.

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a central element integrated with a base and comprising circumferential sheds and two bushings situated above the circumferential sheds on the central element, the central element has a form of a circular cylinder situated with a side wall horizontally on the base, and the circumferential sheds are situated around the central element only in an area of a contact between the central element and the base, and above the circumferential sheds there are side elements of the cast forming side sheds which are integrated with front surfaces of the central element, and above the side sheds there is situated a circumferential top shed surrounding a fragment of the side wall of the central element, and the two bushings are detachably joined with the central element through projections respectively, which are situated above the circumferential top shed and have a shape of truncated cones integrated with the central element, in which projections complete HV terminals respectively are situated.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.